Citation Nr: 0421257	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  01-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
January 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the veteran's pre-service medical 
records (April 1971) show a diagnosis of borderline 
schizophrenia with hysteric and depressive features.  No 
psychiatric disorder was noted on the veteran's August 1971 
service entrance examination.  Service medical records 
indicate that the veteran was hospitalized in November 1971 
after becoming violent and requiring physical restraint.  The 
report of the November 1971 medical board examination stated 
findings of emotionally unstable personality, manifested by 
low tolerance to stress, antisocial acting out, and possible 
micro-psychotic episodes, which existed prior to service.  He 
was found medically unfit for enlistment.  Post-service 
medical records have reflected a diagnosis of schizophrenia.  
In April 2001 a private physician (C.H., M.D.) opined that 
the veteran's present condition was a result of his military 
service.

As service medical records reflect that the veteran 
complained of emotional and psychiatric problems during 
service, the Board finds that the veteran should be scheduled 
for a psychiatric examination to address his contentions.  38 
C.F.R. § 3.159(c)(4).

Although a duty to assist letter was sent to the veteran in 
December 2002, the Board finds that a more comprehensive 
letter addressing the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's re-defined duties to assist and notify should 
be sent (especially in light of such cases issued subsequent 
to November 2001, such as Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)).

Accordingly, the case is hereby REMANDED for the following: 

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
asked to submit any evidence, not yet of 
record, that is in his possession and is 
pertinent to the matter on appeal.  See 
38 C.F.R. § 3.159(b)(1).

2.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disorder that might be 
present.  The examiner should answer the 
following questions: (1) What is (are) 
the current psychiatric diagnosis(es)?; 
(2) Did any currently manifested 
psychiatric disorder preexist service? 
(3) Does the evidence show an increase in 
disability of any pre-existing 
psychiatric disorder during the veteran's 
period of service from September 1971 to 
November 1971? (4)  If there is an 
increase in disability, is such increase 
due to the natural progress of the 
disease?  It is imperative that the 
claims file be made available to the 
examiner and reviewed by the examiner in 
connection with the examination.

3.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




